CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first actuating device”; “first conducting element”; and “second conducting element” (in claim 20); “second actuating device” (in claim 25); and “third actuating device” (in claim 26).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert L. Grabarek, Jr. on 19 January 2022.

The application has been amended as follows:


Specification
The following amendment is made to correct a typographical error:

In Paragraph [0057] (Substitute Specification – Clean Version)
In line 3, the phrase “valve life” is corrected to read –valve lift–.

Claims
The following listing of claims shall replace all prior listings and versions:

1. – 19.  (Canceled)

20.	A valve train (10) of an internal combustion engine of a motor vehicle, the valve train comprising:
a first rocker arm (34) assigned to a first combustion chamber (12) of the internal combustion engine, the first rocker arm (34) configured to actuate a first gas exchange valve (28) assigned to the first combustion chamber (12);
a first actuating device (42) assigned to a second combustion chamber (14) of the internal combustion engine, the first actuating device (42) configured to selectively switch the second combustion chamber (14) between a firing mode and a braking mode via a hydraulic fluid;
wherein a supply of the hydraulic fluid to the first actuating device (42) is controlled based on a position of the first rocker arm (34);
wherein the first rocker arm (34) is pivotally disposed on a rocker arm axis, the rocker 
wherein a fluidic connection between the first and second conducting elements (46, 48) is closed when the first rocker arm (34) is in a first pivot position, and the fluidic connection is opened when the first rocker arm (34) is in a second pivot position; and
an electric valve device (54) configured to control a pressure of the hydraulic fluid in the first conducting element (46) such that the hydraulic fluid is fully depressurized at a time the first rocker arm (34) is switched to the first pivot position, and the hydraulic fluid is fully pressurized at a time the first rocker arm (34) is switched to the second pivot position.

21.	The valve train (10) according to claim 20, wherein the first pivot position comprises a plurality of first pivot positions along a first pivot range of the first rocker arm (34), wherein the second pivot position comprises a plurality of second pivot positions along a second pivot range of the first rocker arm (34), and wherein the second pivot range is separate from the first pivot range.

22.	The valve train (10) according to claim 21, wherein a cam is assigned to the first rocker arm (34), wherein the cam has a base circle region in which actuation of the first rocker arm (34) does not occur, and an elevation region which is raised with respect to the base circle region so as to actuate the first rocker arm (34), and wherein the first pivot range corresponds to the base circle region.




24.	The valve train (10) according to claim 20, wherein the first combustion chamber (12) follows the second combustion chamber (14) in an ignition sequence.

25.	The valve train (10) according to claim 20 further comprising:
a second rocker arm (36) assigned to the second combustion chamber (14), the second rocker arm (36) configured to actuate a second gas exchange valve (30) assigned to the second combustion chamber (14); and
a second actuating device (44) assigned to a third combustion chamber (16) of the internal combustion engine, the second actuating device (44) configured to selectively switch the third combustion chamber (16) between a firing mode and a braking mode via the hydraulic fluid;
wherein a supply of the hydraulic fluid to the second actuating device (44) is controlled based on a position of the second rocker arm (36).

26.	The valve train (10) according to claim 25 further comprising:
a third rocker arm (38) assigned to the third combustion chamber (16), the third rocker arm (38) configured to actuate a third gas exchange valve (32) assigned to the third combustion chamber (16); and
a third actuating device (40) assigned to the first combustion chamber (12), the third actuating device (40) configured to selectively switch the first combustion chamber (12) 
wherein a supply of the hydraulic fluid to the third actuating device (40) is controlled based on a position of the third rocker arm (38).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the valve train of claim 20, the inclusion of:
“wherein a fluidic connection between the first and second conducting elements (46, 48) is closed when the first rocker arm (34) is in a first pivot position, and the fluidic connection is opened when the first rocker arm (34) is in a second pivot position” was not found.
The prior art of Ruggiero et al. (US 2005/0188966) teaches a first rocker arm assigned to a first combustion chamber and a first actuating device configured to selectively switch a second combustion chamber between a firing mode and a braking mode.  The prior art, however, does not fairly teach or suggest controlling hydraulic supply to the first actuating device (associated with the second combustion chamber) based on a position of the first rocker arm (associated with the first combustion chamber) as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746